Case: 15-20525      Document: 00513706862         Page: 1    Date Filed: 10/05/2016



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 15-20525
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 5, 2016

JEREMY MUNDINE,                                                            Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

LIEUTENANT GUSTAFSON,

                                                 Defendant-Appellee

DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                                 Debtor-Appellee

ALL THREE WARDENS OF ELLIS UNIT; OFFICER SMITH; MS. REED;
DOCTOR BETTY WILLIAMS; SENIOR WARDEN M. ROESLER;
ASSISTANT WARDEN GORSUCH; WARDEN LANDIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2169


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20525     Document: 00513706862     Page: 2   Date Filed: 10/05/2016


                                  No. 15-20525

      Jeremy Mundine, Texas prisoner # 1131861, moves for leave to appeal
in forma pauperis (IFP) the dismissal of his 42 U.S.C. § 1983 suit pursuant to
28 U.S.C. § 1915(g). Mundine does not dispute that he has three strikes but
argues that he should not be subject to the § 1915(g) bar because he is in
imminent danger of serious physical injury. In support of his contention, he
asserts that he was required to perform manual labor in violation of medical
restrictions, and, as a result, he suffered severe pain, and his pre-existing back
injury worsened. Mundine acknowledges that he received medical treatment,
additional medical restrictions, and a new work assignment following his most
recent injuries, but he insists that he remains in imminent danger.
      Mundine’s allegations do not establish that he is in imminent danger of
serious physical injury. See Baños v. O’Guin, 144 F.3d 883, 884-85 (5th Cir.
1998). Accordingly, his motion for leave to proceed IFP is DENIED, and his
appeal is DISMISSED.




                                        2